Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           28-SEP-2021
                                                           02:12 PM
                          SCWC-XX-XXXXXXX
                                                           Dkt. 5 OGAC
           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Petitioner/Plaintiff-Appellant,

                                vs.

     JOHN KEONI JARDINE, also known as JOHN KEONI JARDINE III
                       and JOHN JARDINE III,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

 of Certiorari, filed on September 15, 2021, is hereby accepted

 and will be scheduled for oral argument.    The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, September 28, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins